Curia.

We have generally refused to hear non-enumera: ted motions after that class of business is closed for the term; and this though the cause of the motion may have arisen too late to admit of a notice at an earlier day. The notice may be given for any day in term, if there be an excuse for not giving it for the first; but it is at the peril of the party. If the business close before the day of the notice arrive, he must take his order from a judge or commissioner to stay proceedings, and renew his notice for the next term. We have this very term given costs for attending to oppose amotion under these circumstances ; though counsel were in Court prepared to make it pursuant to the notice. But we consider the present motion an exception to our general rule. An order to stay proceedings would be inoperative. We will, therefore, hear the motion.
The motion was accordingly heard; but
The Court, on the merits of the application being further disclosed, said they must deny it; being clear against interfering by mandamus touching the mere chamber business of a Judge of the Common Pleas.
Motion denied.